By the Court. —
Lumpkin, J.
delivering the opinion.
Application for a new trial is made in this case, upon the ground alone, that the damages are excessive.
We are fully aware that motions for new trials in slander cases, on account of the size of the verdict, are greatly discountenanced. Indeed, Courts have gone almost the length of surrendering such actions to the despotic power of the-jury, and the main reason is, that Courts have no standard by which they can measure the just amount, and ascertain-the excess. It is a matter resting better perhaps in the sound discretion of the jury, under all the circumstances of the case, still we do not doubt the power of the Court and the-duty of the Court to grant new trials in cases of this kind, oib *503the ground of excessive damages. A strong case must nevertheless be made out.
After much hesitation, we have been forced to the conclusion, that this is such a case. We have put the question again and again to ourselves, whether this verdict shall stand or not ? And the conviction is forced upon our minds, that the rule of fair compensation has been departed from, and that some oversight or wrong view of the evidence by the jury must have caused the result according to the declaration and the testimony of William Stripling, the witness who proved the words Broach said of King, that he was a “G — d d — d rogue and thief, and he could prove it by James Freeman.”
We ask, did not Broach almost, if not altogether, make good his declaration ? Let irs see: Mr. Freeman testified that King, while in his employ as an overseer “worked his hands for divers persons in the neighborhood; used them for his own benefit; boarded a negro girl of his own, off of witness’ provisions, eleven months or near that time, and sold articles raised upon the farm, of which no account was rendered, and which, in the aggregate, amounted to one hundred and fifty dollars or more; That he found out the last year he lived with him, that he was dishonest in he management of his property. The witness further states, that he received for shucks sold to John W. Brantly, three dollars, whereas Brantly swears, that he bought two loads of King, for which he paid him $3 50 a load. James Roquemore proved, that he employed King, while he was overseeing Freeman’s hands, to hoe and plow his crop with Freeman’s hands, and the work amounted to $15 00, which witness discharged by paying a store account of King’s, for sugar, coffee and flour; I remark, no explanation is made or account rendered by King, in the testimony of this transaction. The same witness afterwards employed King to pick out his cotton with Freeman’s hands, and for this service he settled with Freeman himself.
*504I have merely glanced at a few items of the evidence. In rebuttal of which King showed that he had accounted to Freeman for some of the money which he had earned with his hands, and that he bore the character of an honest man.
Had the defendant offered no proof to mitigate the damages,'we might not have felt constrained to interfere, notwithstanding, the verdict might have reduced the defendant to bankruptcy and beggary. But when we recollect that the words were spoken in a passion, if spoken at all, and that the defendant made good his charge, by the very witness to whom he referred, to say nothing of the corroborating proof of Brantly and Roquemore, we cannot feel at ease to let the verdict stand. It is not in conformity with the evidence, but strongly and decidedly against it. If Freeman he not a credible witness, let him be impeached. It will be more satisfactory at any rate to re-examine him with more particularity, as well as to produce the book turned over to him by King, and see what it contains. He may have charged himself with both loads of shucks sold to Brantly, and at the prices paid. He may have debited himself with the #15 00 worth of work for Roquemore, and which went to settle his account for groceries. The ends of justice demand a re-hearing, and consequently the judgment below, refusing it, is reversed.
Judgment reversed.